                                                                                    Case 8:18-ap-01076-CB      Doc 37 Filed 02/04/20 Entered 02/04/20 17:02:01          Desc
                                                                                                                Main Document    Page 1 of 5


                                                                                     1 WEILAND GOLDEN GOODRICH LLP
                                                                                       Jeffrey I. Golden, State Bar No. 133040
                                                                                     2 jgolden@wgllp.com
                                                                                       Faye C. Rasch, State Bar No. 253838
                                                                                     3 frasch@wgllp.com
                                                                                       650 Town Center Drive, Suite 600
                                                                                     4 Costa Mesa, California 92626
                                                                                       Telephone 714-966-1000
                                                                                     5 Facsimile      714-966-1002

                                                                                     6 Attorneys for Thomas H. Casey,
                                                                                       Chapter 7 Trustee
                                                                                     7

                                                                                     8                          UNITED STATES BANKRUPTCY COURT

                                                                                     9                           CENTRAL DISTRICT OF CALIFORNIA

                                                                                    10                                    SANTA ANA DIVISION

                                                                                    11 In re                                          Case No. Case No. 8:16-bk-15156-CB
Weiland Golden Goodrich LLP




                                                                                    12 779 STRADELLA, LLC, a Delaware limited
                                                                                       liability company,                     Chapter 7
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 6 0 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                                     Debtor.
                                                                                    14
                                                                                                                              Adv. No. 8:18-ap-01076-CB
                                                                                    15
                                                                                       THOMAS H. CASEY, Chapter 7 Trustee of
                                                                                    16 the Estate 779 Stradella, LLC
                                                                                                                              STIPULATION OF VOLUNTARY
                                                                                    17                            Plaintiff,  DISMISSAL OF ADVERSARY
                                                                                                v.                            PROCEEDING
                                                                                    18
                                                                                       PAUL J. MANAFORT, an individual, and
                                                                                    19 JEFFREY YOHAI, an individual,

                                                                                    20
                                                                                                                    Defendants.
                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24         Plaintiff Thomas H. Casey, Chapter 7 Trustee of the bankruptcy estate of 779

                                                                                    25 Stradella, LLC and defendant Jeffrey Yohai hereby state as follows:

                                                                                    26         1.     All parties who have appeared may stipulate to the dismissal of a party

                                                                                    27 without a court order. Fed. R. Civ. Proc. 41(a)(1)(A)(ii); Fed. R. Bankr. Proc. 7041.

                                                                                    28
                                                                                                                                     1
                                                                                    Case 8:18-ap-01076-CB      Doc 37 Filed 02/04/20 Entered 02/04/20 17:02:01          Desc
                                                                                                                Main Document    Page 2 of 5


                                                                                    1         2.     Pursuant to Rule 41(a), the undersigned parties hereby stipulate to the

                                                                                    2 dismissal of the above-captioned adversary proceeding, with prejudice.

                                                                                    3         3.     The dismissal of the above-captioned adversary proceeding shall be without

                                                                                    4 prejudice and further that if Paul J. Manafort fails to comply with the settlement agreement

                                                                                    5 reached with the Plaintiff, the above-captioned adversary proceeding may be reinstated

                                                                                    6 without prejudice for statute of limitations or laches.

                                                                                    7

                                                                                    8

                                                                                    9 Dated: February 4, 2020                    WEILAND GOLDEN GOODRICH LLP

                                                                                    10

                                                                                    11                                           By: /s/ Jeffrey I. Golden
                                                                                                                                     JEFFREY I. GOLDEN
Weiland Golden Goodrich LLP




                                                                                    12                                               Attorneys for Chapter 7 Trustee,
                                                                                                                                     Thomas H. Casey
                              T e l 7 14- 9 66- 1 0 00 F a x 7 1 4- 9 6 6- 1 0 02
                                 65 0 To w n Ce nt er Dr iv e, Su i te 9 5 0




                                                                                    13
                                    Cos ta Mes a, C a l if or n i a 9 26 2 6




                                                                                    14

                                                                                    15

                                                                                    16
                                                                                         Dated: January , 2020                   THE HINDS LAW GROUP APC
                                                                                    17

                                                                                    18
                                                                                                                                 By:
                                                                                    19
                                                                                                                                       JAMES ANDREW HINDS, JR.
                                                                                    20                                                 Attorneys for Jeffrey Yohai

                                                                                    21

                                                                                    22

                                                                                    23

                                                                                    24

                                                                                    25

                                                                                    26

                                                                                    27

                                                                                    28
                                                                                                                                       2
        Case 8:18-ap-01076-CB                      Doc 37 Filed 02/04/20 Entered 02/04/20 17:02:01                                     Desc
                                                    Main Document    Page 4 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                            650 Town Center Drive, Suite 600
                                               Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Stipulation of Voluntary Dismissal of Adversary
Proceeding
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in
the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
February 4, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that
the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) February 4, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy
case or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail,
first class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the
judge will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) February 4, 2020, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

Served by Personal Delivery
Honorable Catherine E. Bauer
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5165 / Courtroom 5D
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 2/4/2020                       Victoria Rosales
 Date                           Printed Name                                                    Signature
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
        Case 8:18-ap-01076-CB                      Doc 37 Filed 02/04/20 Entered 02/04/20 17:02:01                                     Desc
                                                    Main Document    Page 5 of 5


TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Ryan W Beall rbeall@lwgfllp.com, vrosales@wgllp.com;kadele@wgllp.com
Thomas H Casey (TR) msilva@tomcaseylaw.com, thc@trustesolutions.net
Marc C Forsythe kmurphy@goeforlaw.com, mforsythe@goeforlaw.com;goeforecf@gmail.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
James Andrew Hinds jhinds@hindslawgroup.com, mduran@hindslawgroup.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com
David B Shemano dshemano@shemanolaw.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
